Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip Articola on 2/8/2022. The subject matter of claim 4 is incomporated into claim 1 and the subject matter of claim 18 into claim 15. Claims 4 and 18 cancelled. 
The application has been amended as follows: 
1.	(Currently Amended) A display device comprising:
a light emitting diode including a first electrode and a second electrode;
a capacitor connected between a first voltage line for receiving a first power voltage and a reference node;
a first transistor including a source electrode, a drain electrode, and a gate electrode connected to the reference node;
a second transistor connected between a data line and the source electrode of the first transistor and including a gate electrode configured for receiving a scan signal;
a third transistor connected between the reference node and the drain electrode of the first transistor;
a fourth transistor connected between the reference node and a second voltage line configured for receiving an initialization voltage;
a fifth transistor connected between the first voltage line and the source electrode of the first transistor;
a sixth transistor connected between the drain electrode of the first transistor and the 
a seventh transistor connected between the second voltage line and the first electrode of the light emitting diode and including a gate electrode configured for receiving an initialization scan signal, 
wherein an active period of the scan signal and an active period of the initialization scan signal are configured to be non-overlapping with each other and the active period of the initialization scan signal is configured to be longer than the active period of the scan signal,
wherein the first electrode of the light emitting diode has a polygonal shape including a plurality of corners, and one of the plurality of corners of the first electrode and the gate electrode of the first transistor overlap on a plane, and
wherein corners other than the one of the plurality of corners of the first electrode and the gate electrode of the first transistor do not overlap on a plane.


4.	(Canceled).

15.	(Proposed Amendment) A display device comprising:
a display panel including a pixel and a scan driving circuit configured to output a scan signal for driving the pixel and an initialization scan signal, wherein 
the pixel includes:
a light emitting diode including a first electrode and a second electrode;
a capacitor connected between a first voltage line configured for receiving a first power voltage and a reference node;
a first transistor including a source electrode, a drain electrode, and a gate electrode connected to the reference node;
a second transistor connected between a data line and the source electrode of the first transistor and including a gate electrode configured for receiving the scan signal;
a third transistor connected between the reference node and the drain electrode of the first transistor;
a fourth transistor connected between the reference node and a second voltage line configured for receiving an initialization voltage;
a fifth transistor connected between the first voltage line and the source electrode of the first transistor;
a sixth transistor connected the drain electrode of the first transistor and the first electrode of the light emitting diode; and
a seventh transistor connected between the second voltage line and the first electrode of the light emitting diode and including a gate electrode configured for receiving the initialization scan signal, wherein an active period of the scan signal and an active period of the initialization scan signal are configured to be non-overlapping with each other and the active period of the initialization scan signal is configured to be longer than the active period of the scan signal,
wherein the first electrode of the light emitting diode has a polygonal shape including a plurality of corners, and one of the plurality of corners of the first electrode and the gate electrode of the first transistor overlap on a plane, and
wherein corners other than the one of the plurality of corners of the first electrode and the gate electrode of the first transistor do not overlap on a plane.

18.	(Canceled).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The references neither singularly nor in combination teach all the limitations of the accepted proposed Examiner’s Amendment above.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694